Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-15 allowed.

Reasons for Allowance
The following is the Examiner's statement of reasons for allowance. 
The closest prior art of record is Baker US 2012/0005045 and Burns US 2009/0307127. Baker discloses a method of comparing items using a displayed diagram and controlling what is shown in a displayed diagram that identifies the items. Burns discloses an Electronic Spread Trading Tool and a graphical user interface to display a price level indicator and tradeable object spreads. The closest NPL of record is “Technical Analysis: Charting Basics- Bars vs Candlesticks” https://www.forex.com/en-us/education/education-themes/technical-analysis/charting-basics-bars-vs-candlesticks/.	The references, individually or in combination, fail to teach or disclose generate a second relationship bar, wherein the second relationship bar includes a grouping of a second plurality of tradeable object bars, wherein each of the second plurality of tradeable object bars corresponds to one of the plurality of tradeable objects, wherein each of the second plurality of tradeable object bards represents the market data for the corresponding tradeable object during  second period of time; and display the second relationship bar on the bar chart, wherein the second plurality of tradeable object bars of Trading Technologies case. The claimed invention allows the data to be displayed on the same display and eliminates the need for multiple displays by normalizing the data that has been aggregated from different exchanges. The court in Trading Technologies found the claims addressed and resolved a problem in the prior state of the art and that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas.	Similar to McRo/BASCOM, the claims are directed to an improvement in computer-related technology through the improved functioning of the GUI tool and the computer itself, which is not an abstract idea according to the courts. Accordingly, the claims are not directed to an abstract idea under step 2A of the Alice/Mayo two step 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P. SHARVIN/
Examiner
Art Unit 3692

/DAVID P SHARVIN/Examiner, Art Unit 3692